TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00710-CR



                                   Charles Bishop, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
      NO. D-1-DC-08-203263, HONORABLE DONALD LEONARD, JUDGE PRESIDING



                            MEMORANDUM OPINION

PER CURIAM

               Appellant’s brief was due in this Court on March 2, 2009. On March 27, 2009, we

notified appellant’s counsel that appellant’s brief was overdue and that if we did not receive a

satisfactory response from counsel on or before April 6, 2009, a hearing before the district court

pursuant to Tex. R. App. P. 38.8(b) would be ordered. To date, appellant’s brief has not been filed,

nor have we received a response from counsel.

               We therefore abate the cause and remand it to the district court to hold a hearing in

accordance with rule 38.8 of the rules of appellate procedure. Tex. R. App. P. 38.8(b)(2), (3). The

district court shall hold a hearing immediately to determine whether appellant still wishes to

prosecute his appeal, whether appellant is indigent, and whether counsel has abandoned the appeal.

See id. If appellant desires to appeal and is indigent, the district court should make appropriate

orders to ensure that appellant is adequately represented on appeal. See id. Following the hearing,
the district court should order the appropriate supplementary clerk’s and reporter’s records to be

prepared and forwarded to this Court no later than June 29, 2009. See id.




Before Justices Patterson, Pemberton and Waldrop

Abated

Filed: May 28, 2009

Do Not Publish




                                                2